NUMBER 13-22-00335-CV

                                 COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG


BRANDI SHARDEI STRAUGHTER,                                                              Appellant,

                                                  v.

TOM NEMES,                                                                               Appellee.


                 On appeal from the County Court at Law No. 2
                         of Johnson County, Texas.


                              MEMORANDUM OPINION

                  Before Justices Longoria, Hinojosa, and Silva
                   Memorandum Opinion by Justice Hinojosa

        Appellant Brandi Shardei Straughter filed a pro se notice of appeal regarding a

judgment rendered against her in cause number CC-C20220227 in the County Court at

Law No. 2 of Johnson County, Texas. 1 On July 27, 2022, the Clerk of this Court advised


        1 This case is before the Court on transfer from the Tenth Court of Appeals pursuant to a docket
equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001.
appellant that her notice of appeal failed to comply with Texas Rules of Appellate

Procedure 9.1(b); 9.5(d), (e); 25.1(d)(2), (4); and 25.1(e), and requested correction of

these defects within thirty days. See TEX. R. APP. P. 9.1(b); id. R. 9.5(d), (e); id. R.

25.1(d)(2), (4); id. R. 25.1(e). 2 Appellant did not correct the defects. On September 1,

2022, the Clerk again notified appellant that her notice of appeal was defective, requested

correction of the defects within ten days, and advised appellant that the appeal would be

dismissed if the defects were not corrected. See id. R. 42.3 (b), (c). To date, appellant

has not corrected the defective notice of appeal and has not otherwise responded to the

Clerk’s directives.

        The Court, having examined and fully considered the notice of appeal and the

foregoing events, is of the opinion that this appeal should be dismissed. This Court has

the authority to dismiss an appeal because the appellant has failed to comply with a

requirement of the appellate rules, a court order, or a notice from the clerk requiring a

response or other action within a specified time. See TEX. R. APP. P. 42.3(c); Smith v. DC

Civil Constr., LLC, 521 S.W.3d 75, 76 (Tex. App.—San Antonio 2017, no pet.). Here,


        2 The Clerk of the Court sent notices to appellant by email and by regular mail at the address that
appellant provided. See TEX. R. APP. P. 9.1(b). The notices sent by regular mail were returned to the Court
denominated as “return to sender,” “not deliverable as addressed,” and “unable to forward.” The Clerk’s
office contacted appellant to determine whether she had received the email notifications and to obtain
appellant’s new address. Appellant advised that she had received the email notifications; however, she no
longer wished to pursue the appeal.




                                                    2
appellant has not corrected the defective notice of appeal or otherwise responded to the

Clerk’s directives. Accordingly, we dismiss this appeal. See TEX. R. APP. P. 42.3(b), (c).



                                                               LETICIA HINOJOSA
                                                               Justice

Delivered and filed on the
6th day of October, 2022.




                                            3